was ineffective for failing to challenge the consolidation of his cases and
                the admission of the detective's testimony summarizing the investigation,
                and that cumulative error warrants the reversal of his conviction. We
                disagree with Jones' contentions.
                            When reviewing the district court's resolution of an
                ineffective-assistance claim, we give deference to the court's factual
                findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing and heard testimony
                from Jones' two trial counsel and his appellate counsel. Jones did not
                testify at the evidentiary hearing. The district court determined that trial
                counsel were not deficient and that Jones failed to demonstrate prejudice.
                See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996); see also Cullen v.
                Pinholster, 563 U.S. „ 131 S. Ct. 1388, 1408 (2011) ("We have
                recently reiterated that [s]urmounting Strickland's high bar is never an
                easy task." (quotation marks omitted) (alteration in original)). The district
                court also determined that appellate counsel was not ineffective,          see
                Kirksey, 112 Nev. at 998, 923 P.2d at 1113-14, and that because Jones
                "failed to establish any error which would have entitled him to relief, there
                is and can be no cumulative error worthy of reversal." The district court's
                findings are supported by substantial evidence, see Riley v. State, 110 Nev.
638, 647, 878 P.2d 272, 278 (1994), and we conclude that the district court
                did not err by rejecting Jones' ineffective-assistance claims.
                            Jones also contends that the district court erred by denying
                claims raised in his initial proper person habeas petition, specifically, that
                counsel was ineffective for (1) not investigating potential alibi witnesses,
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
(2) not pursuing his preferred defense theory, (3) not adequately
impeaching the State's witnesses, (4) not raising a Brady violation claim
on direct appeal pertaining to an allegedly additional voluntary statement
provided by one of the victims, (5) not challenging the sufficiency of the
evidence on direct appeal, and (6) not objecting to prosecutorial
misconduct. Jones, however, offers no argument with the requisite factual
specificity or citation to any legal authority in support of these claims,
therefore, we need not address them. See Maresca v. State, 103 Nev. 669,
673, 748 P.2d 3, 6 (1987). Nevertheless, based on our review of the record,
we conclude that the district court did not err by rejecting these
ineffective-assistance claims.   See Lader, 121 Nev. at 686, 120 P.3d at
1166; see also Strickland, 466 U.S. at 687-88; Kirksey, 112 Nev. at 987,
998, 923 P.2d at 1107, 1113-14. Accordingly, we
              ORDER the judgment of the district court AFFIRMED. 2




                         Hardesty


                                                                         J.
Parraguirre




      2The fast track statement, response, and reply do not comply with
NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not double-spaced.
Counsel for the parties are cautioned that the failure to comply with the
briefing requirements in the future may result in the imposition of
sanctions. See NRAP 3C(n).



                                     3
     cc: Hon. Carolyn Ellsworth, District Judge
          Christopher R. Oram
          Attorney General/Carson City
          Clark County District Attorney
          Eighth District Court Clerk




                                       4

II